                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Ethel R. Hunt,                       )
                                     )                  Civil Action No. 3:18-cv-02682-JMC
              Plaintiff,             )
                                     )
       v.                            )                        ORDER AND OPINION
                                     )
South Carolina State Housing Finance )
and Development Authority,           )
                                     )
Fred Anthony President, Jeremy Pava, )
Aspen Square Management, Inc.,       )
Deancurt Columbia, LLC,              )
                                     )
              Defendants.            )
____________________________________)

       This action arises from Plaintiff Ethel R. Hunt’s allegation of housing discrimination by

the South Carolina State Housing Finance and Development Authority (“Defendant State Housing

Authority”) and Fred Anthony President, Jeremy Pava, Aspen Square Management, Inc., and

Deancurt Columbia, LLC (collectively “Landlord Defendants”). (ECF No. 1.)

       The matters before the court are Defendant State Housing Authority’s Motion to Dismiss

for lack of subject matter jurisdiction and for failure to state a claim upon which relief may be

granted pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (ECF No. 6) and Landlord Defendants’

Motion to Dismiss for lack of subject matter jurisdiction and for failure to state a claim upon which

relief may be granted pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (ECF No. 23).

       For the reasons below, the court GRANTS Defendant State Housing Authority’s Motion

to Dismiss (ECF No. 6). The court further GRANTS IN PART Landlord Defendants’ Motion to

Dismiss (ECF No. 23) as to Plaintiff’s first cause of action for violation of the 14th Amendment’s

Due Process Clause and 42 U.S.C. § 1437f and third cause of action for negligence and DENIES



                                                 1
IN PART Landlord Defendants’ Motion to Dismiss as to Plaintiff’s second cause of action for

breach of contract accompanied by fraudulent acts.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiff is a former participant in the federal Section 8 Housing Choice Voucher (“HCV”)

program. (ECF No. 1 at 2 ¶¶ 2-3.) On September 28, 2018, Plaintiff filed a Complaint against

Landlord Defendants and Defendant State Housing Authority, alleging that, after making written

promises to transfer Plaintiff to a new apartment free of dangerous inhalants, Landlord Defendants

refused to deliver keys to the new apartment. (ECF No. 1 at 1.) Moreover, Plaintiff alleges that

Landlord Defendants “stated that its objective was to force [Plaintiff] to move or threaten [her]

federal assistance payment.” (Id.)

         On September 1, 2015, Plaintiff sought medical assistance for shortness of breath which

she believed to have been caused by mold in her apartment, unit 1308. (Id. at 5-6 ¶¶ 13-14.)

Plaintiff was advised by a doctor not to return to apartment 1308 until an independent inspection

had been performed to determine the presence of mold. (Id. at ¶¶ 13-15.)

         Defendant State Housing Authority allegedly advised Plaintiff to seek another apartment.

(Id. at 6 ¶ 16.) Plaintiff contacted Landlord Defendants and requested to move to a different

apartment. (Id. at ¶ 17.) Plaintiff alleges that Landlord Defendants agreed to allow Plaintiff to be

transferred to apartment 204, so long as Plaintiff provided notice by September 1, 2015, stating

that she would vacate apartment 1308 within thirty (30) days. (Id. at ¶ 19.) Plaintiff claims that her

daughter provided the required notice on Plaintiff’s behalf via email on September 1, 2015. (Id. at

¶ 21.)

         Plaintiff claims that Landlord Defendants notified her that apartment 204 was not available

and offered her apartment 203 instead. (Id. at 15 ¶ 60.) However, on September 29, 2015, Landlord



                                                  2
Defendants allegedly informed her that she would not be able to move into apartment 203 on

October 1, 2015, as expected, because the rent for apartment 203 was too high and Plaintiff did

not qualify to receive financial housing assistance for that apartment. (Id. at 14-15 ¶¶ 58, 61.)

Plaintiff claims that this is tantamount to an eviction from her original apartment (Id. at ¶ 59) and

that Defendant State Housing Authority terminated her access to the HCV program, which has not

been reinstated. (Id. at ¶ 62.)

        Plaintiff asserts three claims: “Violation of the 14th Amendment’s Due Process Clause and

42 U.S.C. § 1437f,” alleging that Defendant State Housing Authority “acquiesced” to Landlord

Defendants purported eviction of Plaintiff and terminated her voucher without notice or an

opportunity to be heard (Id. at ¶ 71); breach of contract accompanied by fraudulent acts, alleging

that Landlord Defendants induced her into signing away her lease for apartment 1308 before the

end of her lease (Id. at 18 ¶ 75); and negligence, alleging that Defendant State Housing Authority

and Landlord Defendants failed to eliminate mold in the house causing her to suffer injuries. (Id.

at 19 ¶ 82).

        On December 17, 2018, Defendant State Housing Authority filed a Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(1), (6). (ECF No. 6.) On January 22, 2019, Landlord Defendants

filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1), (6). (ECF No. 23.)

        On May 29, 2019, the court issued an order granting a limited stay of discovery to allow

Plaintiff to amend the Complaint: “If Plaintiff files a meritorious motion to amend the complaint,

that action may obviate the need for the court to address some or all of Defendants’ arguments in

their pending Motions to Dismiss.” (ECF No. 58.)

        On June 17, 2019, Plaintiff filed a Motion to Amend the Complaint (ECF No. 59) and on

July 9, 2019, Plaintiff untimely filed an Amended Complaint. (ECF No. 65). However, the court



                                                 3
denied Plaintiff’s motion under Fed. R. Civ. P. 16(b) because she did not provide any good cause

for the late amendment to the pleadings. (ECF No. 69.)

                                       II. LEGAL STANDARD

   A. Motion to Dismiss for Lack of Jurisdiction

       Article III of the Constitution limits the jurisdiction of the federal courts to the

consideration of “cases” and “controversies.” U.S. Const. art. III, § 2. “Federal courts are courts

of limited subject matter jurisdiction, and as such there is no presumption that the court has

jurisdiction.” Pinkley, Inc. v. City of Fredrick, Md., 191 F.3d 394, 399 (4th Cir. 1999). A Rule

12(b)(1) motion for lack of subject matter jurisdiction raises the fundamental question of whether

a court has jurisdiction to adjudicate the matter before it. Fed. R. Civ. P. 12(b)(1).

       In determining whether jurisdiction exists, the court is to “regard the pleadings’ allegations

as mere evidence on the issue, and may consider evidence outside the pleadings without converting

the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R.R. Co. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th

Cir. 1982)). “The moving party should prevail only if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.” Id. (citation omitted). The

plaintiff bears the burden of proof on questions of subject matter jurisdiction. See Evans v. B.F.

Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999).

   B. Motion to Dismiss for Failure to State a Claim

       A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim upon which relief

can be granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588 F.3d

186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v. Martin, 980 F.2d

943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . . does not resolve contests



                                                  4
surrounding the facts, the merits of a claim, or the applicability of defenses.”). “In considering a

12(b)(6) challenge to the sufficiency of a complaint, this Rule must be applied in conjunction with

the liberal pleading standard set forth in Federal Rule of Civil Procedure 8(a).” Rule 8(a) provides

that to be legally sufficient, a pleading must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim should not be

granted unless it appears certain that the plaintiff can prove no set of facts that would support her

claim and would entitle her to relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.

1993). When considering a motion to dismiss, the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff. Ostrzenski v.

Seigel, 177 F.3d 245, 251 (4th Cir. 1999); Mylan Labs., Inc., 7 F.3d at 1134. “In so doing, a court

may consider documents attached to the complaint or the motion to dismiss ‘so long as they are

integral to the complaint and authentic.’” Kensington Volunteer Fire Dep’t, Inc. v. Montgomery

Cty., Md., 684 F.3d 462, 467 (4th Cir. 2012) (quoting Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d

176, 180 (4th Cir. 2009)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

    C. Judicial Notice

        “[A] court may properly take judicial notice of ‘matters of public record’ and other

information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’” Goldfarb v.



                                                    5
Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015); see also Tellabs, Inc. v. Makor

Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). A court may take judicial notice of adjudicative

facts if they are “not subject to reasonable dispute” and “(1) generally known within the territorial

jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(a), (b). “Courts are permitted

to consider facts and documents subject to judicial notice without converting [it] into one for

summary judgment.” Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 607 (4th Cir. 2015).

                                             III. ANALYSIS

    A. Defendant Housing Authority’s Motion to Dismiss

        1. The Parties’ Arguments

        First, Plaintiff claims that Landlord Defendants evicted her by using the fact that the air

quality in her apartment was making her sick, and that Defendant State Housing Authority

“acquiesced” to the eviction. (ECF No. 1 at 17 ¶¶ 69, 70.) Moreover, Plaintiff claims that

Defendant State Housing Authority terminated her rental assistance without notice or opportunity

to be heard. (Id. at ¶ 71.)

        Plaintiff’s second cause of action is for “breach of contract accompanied by fraudulent

acts.” (ECF No. 1 at 18.) Plaintiff alleges that Landlord Defendants’ failure to transfer Plaintiff to

a new apartment is a breach of contract and that “[t]he fraudulent intent is provided by [Landlord

Defendants] dishonest use of the polluted air quality . . . to entice Plaintiff to promise to move out

and to actually move out . . . before the expiration of her lease.” (Id. at ¶ 75)

        Plaintiff’s third cause of action is for negligence by Defendant State Housing Authority

and Landlord Defendants pursuant to 24 C.F.R. § 982.401(a)(4)(h)(1), (2), “relating to HCV

program rental units’ interior air quality . . . .” (ECF No. 1 at 19 ¶ 78.) Specifically, Plaintiff claims



                                                    6
that Landlord Defendants and Defendant State Housing Authority “negligently failed to eliminate

the mold and [Plaintiff] was injured and incurred the loss of her home and the loss of her federal

rental assistance payment as a result of [the failure].” (Id. at ¶ 82.)

        Defendant State Housing Authority claims that sovereign immunity bars Plaintiff’s causes

of action under 42 U.S.C. § 1983 and 42 U.S.C. § 1437f, and that there is no private cause of action

under Section 1437f. (ECF No. 6 at 7-8.) Moreover, Defendant contends that “[e]ven if Plaintiff

could bring a claim under [Section 1983] . . . Plaintiff’s claim . . . fails because [she] was not

entitled to any process regarding the expiration of her voucher.” (Id. at 11.)

        Defendant State Housing Authority also claims that the breach of contract accompanied by

fraudulent acts fails to allege facts to support any element of the claim, the claim is time-barred by

the statute of limitations established in the South Carolina Tort Claims Act (“SCTCA”). (Id. at 15-

19.)

        Defendant State Housing Authority also asserts that “Plaintiff’s claim of negligence is

time-barred by the statute of limitations established in the SCTCA, [Defendant State Housing

Authority] is immune from suit for employee conduct which constitutes actual fraud, actual malice,

or intent to harm, and Defendant is immune from suit for regulatory inspections.” (Id.)

        2. The Court’s Review

                a. Section 1983

        Defendant State Housing Authority, which is an agency of the State of South Carolina and

a public housing authority. (ECF No. 6 at 2 (citing S.C. Code Ann. § 15-78-30(a) (2019); 24 C.F.R.

982.4(b)).) The Supreme Court has determined that “the Constitution’s structure, its history, and

the authoritative interpretations by this Court make clear, the States’ immunity from suit is a

fundamental aspect of the sovereignty which States enjoyed before the ratification of the



                                                   7
Constitution, and which they retain today . . . .” Alden v. Maine, 527 U.S. 706, 712-713 (1999). It

is well-established that “an unconsenting State is immune from suits brought in federal courts by

her own citizens as well as by citizens of another state.” Employees of Dep’t of Pub. Health &

Welfare, Missouri v. Dep’t of Pub. Health & Welfare, Missouri, 411 U.S. 279, 280 (1973).

        “It is clear, of course, that in the absence of consent a suit in which the State or one of its

agencies or departments is named as the defendant is proscribed by the Eleventh Amendment.”

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–02 (1984) (citing Florida

Department of Health v. Florida Nursing Home Assn., 450 U.S. 147, 101 (1981)) (citations

omitted). “This jurisdictional bar applies regardless of the nature of the relief sought.” Pennhurst,

465 U.S. at 100-01 (citing Missouri v. Fiske, 290 U.S. 18, 27 (1933).

        “To state a claim under [Section 1983], a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

        “When the suit is brought only against state officials, a question arises as to whether that

suit is a suit against the State itself. Although prior decisions of this Court have not been entirely

consistent on this issue, certain principles are well established. The Eleventh Amendment bars a

suit against state officials when “the state is the real, substantial party in interest.” Pennhurst, 465

U.S. at 100-01 (citations omitted). “The general rule is that relief sought nominally against an

officer is in fact against the sovereign if the decree would operate against the latter.” Hawaii v.

Gordon, 373 U.S. 57, 58 (1963) “And, as when the State itself is named as the defendant, a suit

against state officials that is in fact a suit against a State is barred regardless of whether it seeks

damages or injunctive relief.” Pennhurst, 465 U.S. at 101-02 (citing Cory v. White, 457 U.S. 85,



                                                   8
91 (1982)). However, sovereign immunity does not bar a suit when a state consents to an action or

where Congress has abrogated the state’s sovereign immunity under Section 1983. See Quern v.

Jordan, 440 U.S. 332, 343 (1979).

       Here, the State of South Carolina has not consented to suit in federal district court, see S.C.

Code Ann. § 15-78-20(e) (2019), and Congress has not abrogated sovereign immunity. Therefore,

Plaintiff’s claim pursuant to Section 1983 fails.

               b. Breach of Contract; Negligence

       The court may dismiss a claim pursuant to Rule 12(b)(6) when “the face of the complaint

clearly reveals the existence of a meritorious affirmative defense.” Brooks v. City of Winston-

Salem, 85 F.3d 178, 181 (4th Cir. 1996) (citation omitted); see also Goodman v. Praxair, Inc., 494

F.3d 458, 464 (4th Cir. 2007). Here, Defendant State Housing Authority’s affirmative defense is

that Plaintiff’s breach of contract and negligence claims are barred by the statute of limitations.

(ECF No. 6 at 15.)

       Under the SCTCA, “any action is forever barred unless an action is commenced within two

years after the date the loss was or should have been discovered . . .” and “if the claimant first filed

a claim pursuant to this chapter then the action for damages based upon the same occurrence is

forever barred unless the action is commenced within three years of the date the loss was or should

have been discovered.” S.C. Code Ann. § 15-78-110 (2019). Further, the SCTCA, “is the exclusive

and sole remedy for any tort committed by an employee of a governmental entity while acting

within the scope of the employee's official duty.” S.C. Code Ann. § 15-78-200 (2019).

        Plaintiff cites to events occurring, at the latest, in October 2015. (ECF No. 1 at ¶¶ 13, 32,

38, 58, 70.) The record shows that Plaintiff filed her Complaint on September 28, 2018, which is

beyond the two-year statute of limitations period. (ECF No. 1.)



                                                    9
       Moreover, the SCTCA further provides Defendant State Housing Authority immunity from

Plaintiff’s negligence claim:

       The governmental entity is not liable for a loss resulting from . . . regulatory
       inspection powers or functions, including failure to make an inspection, or making
       an inadequate or negligent inspection, of any property to determine whether the
       property complies with or violates any law, regulation, code, or ordinance or
       contains a hazard to health or safety.

S.C. Code Ann. § 15-78-60(13).

       Furthermore, under South Carolina law, a state entity is not liable for a loss when

“employee conduct outside the scope of his official duties or which constitutes actual fraud, actual

malice, intent to harm, or a crime involving moral turpitude.” S.C. Code Ann. § 15-78-60(17).

       As to breach of contract accompanied by fraudulent acts, there must be: “(1) a breach of

contract; (2) fraudulent intent relating to the breaching of the contract and not merely to its making;

and (3) a fraudulent act accompanying the breach.” Conner v. City of Forest Acres, 560 S.E.2d

606, 612 (2002) (citing Harper v. Ethridge, 348 S.E.2d 374 (Ct. App. 1986). “The fraudulent act

is any act characterized by dishonesty in fact or unfair dealing.” Id. Here, Plaintiff merely alleges

that Defendant State Housing Authority “acquiesced” to Landlord Defendants’ alleged actions.

(ECF No. 1 ¶¶ 3, 11, 71.)

       Therefore, the court finds that Plaintiff’s claims fail as a matter of law and grants Defendant

State Housing Authority’s Motion to Dismiss (ECF No. 6).

   B. Landlord Defendants’ Motion to Dismiss

       1. The Parties’ Arguments

       As is mentioned above, Plaintiff claims that Landlord Defendants evicted her by using the

fact that the air quality in her apartment was made her sick. (ECF No. 1 at 17 ¶¶ 69, 70.)

       Plaintiff’s accuses Landlord Defendants of “breach of contract accompanied by fraudulent



                                                  10
acts.” (ECF No. 1 at 18.) Plaintiff asserts that Landlord Defendants failure to transfer Plaintiff to

a new apartment is a breach of contract and that “[t]he fraudulent intent is provided by [Landlord

Defendants] dishonest use of the polluted air quality . . . to entice Plaintiff to promise to move out

and to actually move out . . . before the expiration of her lease.” (Id. at ¶ 75)

        Plaintiff’s claims that Landlord Defendants failed to abide by the duties outlined in 24

C.F.R. § 982.401(a)(4)(h)(1), (2), “relating to HCV program rental units’ interior air quality . . . .”

(ECF No. 1 at 19 ¶ 78.) Specifically, Plaintiff claims that Landlord Defendants “negligently failed

to eliminate the mold and [Plaintiff] was injured and incurred the loss of her home and the loss of

her federal rental assistance payment as a result of [the failure].” (Id. at ¶ 82.)

        Landlord Defendants assert that Plaintiff has no private right to bring a Section 1437f

action to be enforced through Section 1983. (ECF No. 23 at 9.)

        Landlord Defendants claim that Plaintiff’s claims are foreclosed by a signed release of

liability (ECF No. 23 at 6), which is attached to the Complaint and entitled “Early Termination

and General Release Agreement” (ECF No. 1-13 at 1-4).

        Further, Landlord Defendants contend that Plaintiff’s claims for breach of contract,

negligence, and fraud are barred by the three-year statute of limitations. (ECF No. 23 at 8 (citing

S.C. Code Ann. § 15-3-530 (2019)).)

        2. The Court’s Review

                a. Section 1983

        As the court states above, Plaintiff’s Section 1437f claim brought through Section 1983 is

without merit. Federal housing regulations do not provide for a private action by HCV participants

against a landlord for quality of housing standards. See 24 C.F.R. § 982.401; 42 U.S.C. § 1437f.

The Fourth Circuit has determined that Congress has “indicate[d] no intention to create in the



                                                  11
Housing Act a federal remedy in favor of tenants . . . .” Perry v. Housing Authority of Charleston,

664 F.2d 1210, 1213 (4th Cir. 1981).

       Therefore, Plaintiff’s claim as to violation of Section 1983 is without merit.

               b. Negligence

       Plaintiff’s negligence claim is barred by the statute of limitations because the three-year

clock began “after [Plaintiff] knew or by the exercise of reasonable diligence should have known

that” she had a cause of action. S.C. Code Ann §§ 15-3-530; 15-3-535.

       Here, Plaintiff alleges that “as a result of a busted water pipe in [Plaintiff’s] apartment and

[Landlord Defendants] knowing refusal to make repairs required to eliminate the resulting mold .

. . [she] suffered shortness of breath and was forced to avoid living in the apartment. (ECF No. 1

at 19 ¶ 79.) However, Plaintiff’s allegations stem from “her difficulty breathing began not long

after March 2015 when a water pipe in her apartment burst a second time soaking the bathroom,

bedroom, and the hallway.” (Id. at 7 ¶ 26.)

       Consequently, Plaintiff’s claim of negligence is barred by the three-year statute of

limitations.

               c. Breach of contract; Fraud

       To find a breach of contract accompanied by fraudulent acts, there must be: “(1) a breach

of contract; (2) fraudulent intent relating to the breaching of the contract and not merely to its

making; and (3) a fraudulent act accompanying the breach.” Conner, 560 S.E.2d at 612. “The

fraudulent act is any act characterized by dishonesty in fact or unfair dealing.” Id.

       Here, Plaintiff has sufficiently pled a breach of contract claim: “The breach of contract was

[Landlord Defendants] failure to transfer [Plaintiff] to the new apartment. . . the fraudulent act

existed in [Landlord Defendants] insistence that [Plaintiff] sign an early termination agreement



                                                 12
accompanied by a general release that stripped [Plaintiff] of the ability to seek all legal and

equitable remedies . . . .” (ECF No. 1 at 12 ¶ 50.) Further, the breach allegedly occurred when

Landlord Defendants “failed to deliver the keys to the new apartment, as promised, on September

30, 2015.” (ECF No. 1 at 18 ¶ 75.) Notably, Plaintiff filed a Complaint on September 28, 2018,

which is before the three-year statute of limitations. (ECF No. 1.)

           Consequently, the court denies Landlord Defendants motion as to Plaintiff’s breach of

contract accompanied by fraudulent acts.

    C. Ethical Violations

           Regrettably, there are accusations of attorney misconduct in this case. Plaintiff alleges that

Landlord Defendants counsel has made misrepresentations to the court about the facts within

Plaintiff’s Complaint. (ECF No. 36 at 3-6.) Landlord Defendants’ counsel requests that the court

“redact these allegations from the publicly available PACER and ECF system . . . .” (ECF No. 39

at 4-5.)

           The South Carolina Rules of Professional Conduct provide:

           A lawyer shall not knowingly: (1) make a false statement of fact or law to a tribunal
           or fail to correct a false statement of material fact or law previously made to the
           tribunal by the lawyer; (2) fail to disclose to the tribunal legal authority in the
           controlling jurisdiction known to the lawyer to be directly adverse to the position
           of the client and not disclosed by opposing counsel; or (3) offer evidence that the
           lawyer knows to be false . . . .

S.C. App. Ct. R. Rule 407, RPC 3.3(a)

           Specifically, Plaintiff cites to Landlord Defendants “Factual Background” section of the

Motion to Dismiss (ECF No. 23), claiming that it contains false statements about the early

termination release, emails, and doctors’ notes. (ECF No. 36 at 4-5.) Upon a review of the record,

the court finds Plaintiff’s allegations to be inflated.




                                                    13
        The line between zealous advocacy and combativeness is blurred in this action. It is

questionable whether these accusations adhere to the parties’ obligation “to secure the just, speedy,

and inexpensive determination of every action and proceeding” or simply prolongs litigation for

the sake of attacking opposing counsel’s credibility. Fed. R. Civ. P. 1. The purpose of sanctions is

to punish and deter unethical behavior, and the court does not levy them against counsel

haphazardly. See Dash v. Mayweather, No. 3:10-CV-1036-JFA, 2011 WL 5357894, at *2 (D.S.C.

Nov. 7, 2011). “Because it is not subject to regulation by Congress or the people, this inherent

power ‘must be exercised with the greatest restraint and caution.’” Id. (citing U.S. v. Shaffer

Equipment Co., 11 F.3d 450, 461 (4th Cir. 1993)).

        Given the negligible effect of Landlord Defendants’ alleged misrepresentations – a

scrivener’s error regarding a date and failing to cite a paragraph of the Complaint – imposing

sanctions is a drastic step that the court refuses to take.

                                           IV. CONCLUSION

        For the reasons above, the court GRANTS Defendant State Housing Authority’s Motion

to Dismiss (ECF No. 6). The court further GRANTS IN PART Landlord Defendants’ Motion to

Dismiss (ECF No. 23) as to Plaintiff’s first cause of action for violation of the 14th Amendment’s

Due Process Clause and 42 U.S.C. § 1437f and third cause of action for negligence and DENIES

IN PART Landlord Defendants’ Motion to Dismiss as to Plaintiff’s second cause of action for

breach of contract accompanied by fraudulent acts.

        IT IS SO ORDERED.


                                                              United States District Judge

September 13, 2019
Columbia, South Carolina


                                                   14
